IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TROY CARTER,                               : No. 76 MM 2019
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
THE PENNSYLVANIA BOARD OF                  :
PROBATION AND PAROLE,                      :
                                           :
                    Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 23rd day of September, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.